Petition for Writ of Mandamus Denied in Part and Dismissed in Part and
Memorandum Opinion filed June 5, 2012.




                                        In The

                     Fourteenth Court of Appeals

                                  NO. 14-12-00472-CR




                         IN RE RONNEY WEEMS, Relator


                            ORIGINAL PROCEEDING
                              WRIT OF MANDAMUS
                                182nd District Court
                                Harris County, Texas
                           Trial Court Cause No. 1194236

                         MEMORANDUM O P I N I O N

      On May 15, 2012, relator Ronney Weems filed a petition for writ of mandamus in
this court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the first
paragraph of relator’s petition, he asks this court to compel the presiding judge of the
182nd District Court in Harris County “to initiate process in relator’s motion to reform
the judgment[.]” In his prayer for relief, relator asks this court to compel his previous
attorney to provide him with copies of his trial records.

       Appellant’s conviction for murder was affirmed by this court on December 20,
2011. See Weems v. State, No. 14-10-00953-CR; 2011 WL 6579121 (Tex. App.—
Houston [14th Dist.] Dec. 20, 2011, pet ref’d).     Appellant is seeking copies of his trial
records. Although he refers to a motion to reform the judgment, he has not attached any
motions to his petition for writ of mandamus.

       Consideration of a motion that is properly filed and before the court is a
ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.1987)
(orig. proceeding). A relator must establish the trial court (1) had a legal duty to rule on
the motion; (2) was asked to rule on the motion; and (3) failed to do so. In re Keeter, 134
S.W.3d 250, 252 (Tex. App.—Waco 2003, orig. proceeding). A relator must show that
the trial court received, was aware of, and asked to rule on the motion. In re Villarreal,
96 S.W.3d 708, 710 (Tex. App.—Amarillo 2003, orig. proceeding). Relator did not
attach a copy of his motion demonstrating it is actually pending in the trial court.
Therefore, to the extent relator asks this court to compel the trial court to “initiate
process,” we deny relator’s petition.

       With regard to relator’s request that we direct his attorney to forward copies of his
trial records, we deny the petition for want of jurisdiction. This court’s mandamus
jurisdiction is governed by section 22.221 of the Texas Government Code. Section
22.221 expressly limits the mandamus jurisdiction of the courts of appeals to: (1) writs
against a district court judge or county court judge in the court of appeals’ district, and
(2) all writs necessary to enforce the court of appeals’ jurisdiction. Tex. Gov’t Code
Ann. § 22.221. Because the petition for writ of mandamus is directed toward an attorney

                                              2
and is not necessary to enforce this court’s jurisdiction, we have no jurisdiction. See Tex.
Gov’t Code Ann. § 22.221(b)(1).

       Accordingly, the petition for writ of mandamus is denied with respect to the
portion in which relator asks this court to compel the trial court to act. With regard to the
portion of the petition in which relator asks this court to compel his attorney to act, the
petition is ordered dismissed.

                                                  PER CURIAM



Panel consists of Chief Justice Hedges and Justices Frost and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              3